 In the Matter Of MILWAUKEE PUBLISHING COMPANYandMILWAUKEENEWSPAPER GUILD (C. I. 0.)Case No. 8-953SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 3, 1939On December 9, 1938, the National Labor Relations Board, Hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled proceeding.On March 2, 1939, the Board issueda Supplemental Decision, Certification of Representatives, and Sec-ond Direction of Election, 2 setting out the results of the ballotingpursuant to the previous Direction and directing a further electionamong one group of employees because of the indecisive result ofthe ballot in that group.The Second Direction of Election providedthat an election by secret ballot be held within fifteen (15) daysfrom the date of the Direction, among employees of Milwaukee Pub-lishing Company, Milwaukee, Wisconsin, employed in the advertis-ing, accounting, business, and inside circulation subdepartments, ex-cluding executives, who were on the pay roll of July 12, 1938, exceptthose who had since resigned or had been discharged for cause, butincluding those who had since been permanently employed, to de-termine whether or not they desired to be represented by OfficeWorkers' Union No. 16456 for the purposes of collective bargaining.Pursuant to the Second Direction of Election, an election by secretballot was conducted under the direction and supervision of JohnG. Shott, Regional Director for the Twelfth Region (Milwaukee,Wisconsin), on March 13, 1939.On March 15, 1939, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedhis Intermediate Report upon the secret ballot, copies of which wereduly served upon the Company, the Office Workers' Union, and theGuild.No exceptions to the Intermediate Report have been filedby any of the parties to the run-off election.1 10 N. L.R. B. 389.211 N.L R. B. 89212 N. L. R.B.,No. 7.54 MILWAUKEEPUBLISHINGCOMPANY55As to the balloting and its results, the Regional Director reportedas follows :Number of employees eligibleto vote------------------------- 109Totalnumber ofballots cast---------------------------------85Number of votes counted------------------------------------85Number ofvotes for Office Workers' Union, Local No. 16456,A. F. of L------------------------------------------------ 46Numberof votes against OfficeWorkers'Union, Local No.16456, A. F. of L----------------------------------------- 39Number ofblankballots------------------------------------0Number of void ballots-------------------------------------0Number of challenged ballots--------------------------------0Although the Guild was not a party to the election, so conducted,it filed with the Regional Director on March 16, 1939, a letter pro-testing the fact that some 20 employees who had been dismissed asa result of the discontinuance of publication of the evening news-paper on or about January 15, 1939, were, by a ruling of the repre-sentative of the Board who conducted the election, excluded from thelist of employees eligible to vote.In support of its contention thatthe ruling was erroneous, the Guild stated that all such employeeswere paid a severance indemnity, which in some cases amounted tomore than 2 months' salary, and that the Company has placed alldismissed employees on a 6 months' preferential rehiring list.TheRegional Director has reported, in connection with the protest, thatthe dismissed employees have no definite expectation of reemploy-ment and that the only rehiring which might occur would be for thepurpose of filling future vacancies.Having considered the matter,the Board, without deciding whether or not the Guild is in a posi-tion to object to the conduct of the election since it was not a partythereto, concludes that the ruling made by the representative of theBoard inconnectionwith the election was correct.Upon the basis of the entire record in the case, the Board makesthe following :SUPPLEMENTALFINDINGOF FACTWe find that employees in the advertising, accounting, business,and inside circulation subdepartments, employed by Milwaukee Pub-lishing Company, Milwaukee, Wisconsin, excluding executives, con-stitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargain-ing and otherwise will effectuate the policies of the,Act. 56DECISIONSOF NATIONAL LABORRELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CONCLUSION OF LAWEmployees in the advertising, accounting, business, and insidecirculation subdepartments, employed byMilwaukee PublishingCompany, Milwaukee, Wisconsin, excluding executives, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the Act, and pursuant toArticle III, Sections 8 and 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended,IT Is HEREBY CERTIFIED that Office Workers' Union No. 16456 hasbeen designated and selected by a majority of the employees in theadvertising, accounting, business, and inside circulation subdepart-ments, employed by Milwaukee Publishing Company, Milwaukee,Wisconsin, excluding executives, as their representative for the pur-poses of collective bargaining and that, pursuant to Section 9 (a) ofthe Act, Office Workers' Union No. 16456 is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.